Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 06/10/2022. Claims 1-4, 6-13, and 15-22 are pending in the case. 

Applicant Response
In Applicant’s response dated 6/10/2022, Applicant amended Claims 1, 10, and 19, added claims 21-22 and argued against all objections and rejections previously set forth in the Office Action dated 03/10/2022.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/10/2022 has been entered.

Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4, 6-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over EL EMAM et al., (Pub. No.: US 20100332537 A1, Pub. Date: December 30, 2010)  in view of (Pub. No.: US 20110320454 A1, Pub. Date: 2011-12-29) in further view of Dove et al. (Pub. No.: US 20120159637 A1, Pub. Date: June 21, 2012)

Regarding independent Claim 1, 
	EL EMAM teaches a method for multi-modal centralized de-identification (see Abstract, describing de-identifying a dataset), the method implemented using one or more processors and comprising: 
receiving, one or more data sets associated with one or more subjects, each of the one or more data sets containing a plurality of data points associated with a respective subject of the one or more subjects (see EL EMAM: Fig:7, [0062], “retrieving the dataset 702. The dataset may be stored externally or internally.”), wherein at least some of the plurality of data points associated with the respective subject are usable to identify the respective subject (see EL EMAM: Fig:10, [0029], “The variables that are going to be de-identified in a data set are called the quasi-identifiers. Examples of common quasi-identifiers are: dates (such as, birth, death, admission, discharge, visit, and specimen collection), locations (such as, postal codes or zip codes, hospital names, and regions), race, ethnicity, languages spoken, aboriginal status, and gender.”), and wherein the plurality of data points associated with the respective subject include multiple data types (see EL EMAM: Fig:10, [0029], “Examples of common quasi-identifiers are: dates (such as, birth, death, admission, discharge, visit, and specimen collection), locations (such as, postal codes or zip codes, hospital names, and regions), race, ethnicity, languages spoken, aboriginal status, and gender.”)
for each respective subject of the one or more subjects: 
determining a classification of each data point of the plurality of data points associated with the respective subject in accordance with a hierarchal taxonomy (see EL EMAM: Fig.2, [0035], “Quasi-identifiers are represented as hierarchies--Quasi-identifiers in clinical data that is used for research, public health, quality improvement, and post-marketing surveillance purposes can be represented as hierarchies. This allows the precision of the variables to be reduced as one moves up the hierarchy.”)
wherein the hierarchal taxonomy defines, for each respective data type of the multiple data types, a sub-taxonomy of modalities associated with the respective data type (see EL EMAM: Fig.2, [0040], “The possible generalizations that can be applied to the quasi-identifiers form a lattice 200. The example lattice provides three quasi-identifiers is shown in FIG. 2. The height of each row 210 of nodes is shown on the left hand side, ranging from zero to 7 in this case. The arrows illustrate the possible generalization paths or generalization strategies that can be taken through the lattice. Each node in the lattice represents a possible instance of the data set. One of these nodes is the globally optimal solution and the objective of a k-anonymity method is to find it efficiently.”).
	Examiner notes that EL EMAM teaches a data de-identification by improving the organization of the database.  

	However, EL EMAM does not explicitly teach or disclose for each respective subject of the one or more subjects the method comprising: 
at least some of the sub-taxonomy of modalities defines a plurality of different levels of detail about the respective data type
based on the classifications identifying a plurality of respective handlers for the plurality of data points associated with the respective subject wherein at least one of the handlers is configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject 
wherein identifying the plurality of respective handlers for the plurality of data points associated with the respective subject includes identifying, for each given data point of the plurality of data points, the respective handler based on the modality of the given data point
processing each data point of the plurality of data points associated with the respective subject using the respective identified handler, thereby de-identifying the plurality of data points associated with the respective subject.

	However, Hill teaches the system wherein at least some of the sub-taxonomy of modalities defines a plurality of different levels of detail about the respective data type (see Hill: Fig.6, [0076], “recursive process of FIG. 5 to construct such a tree 404 (sub-taxonomy of modalities) from an existing taxonomy forest 604 (FIG. 6) by walking the forest in the following example steps: (1) Add a node for its root. e.g., y.sub.1.epsilon.{natural food, industrial-food, . . . }. (2) Add a node for each set of children of the same generation e.g., y.sub.2.epsilon.{staple, snack, plants, . . . }. (3) Add a branch for each parallel subtree. i.e., y.sub.3.epsilon.{veggie, fruit, . . . } and y.sub.4.epsilon.{root, stem , . . . }(4) Repeat steps (2) and (3) until all states are added to the tree.”)
	Because EL EMAM and Hill address the same/similar issue of hierarchical classification structure data Classification, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of EL EMAM to include the method of defining the sub-taxonomy of modalities with plurality of different levels of detail about the respective data type as taught by Hill. After modification of EL EMAM, the data de-identification hierarchical taxonomy data structure configuration can also incorporate hierarchical multi-faceted classification structure  further de-identify data as taught by Hill . One would have been motivated to make such a combination in order to provide precise, reliable, diverse, scalable and adaptable hierarchical taxonomy to enables better classification of dataset. (see Hill: [0021])
EL EMAM and Hill teaches or suggest all the limitations of claim 1 except a system wherein:
based on the classifications identifying a plurality of respective handlers for the plurality of data points associated with the respective subject wherein at least one of the handlers is configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject 
wherein identifying the plurality of respective handlers for the plurality of data points associated with the respective subject includes identifying, for each given data point of the plurality of data points, the respective handler based on the modality of the given data point
processing each data point of the plurality of data points associated with the respective subject using the respective identified handler, thereby de-identifying the plurality of data points associated with the respective subject.


However, Dove teaches the method wherein:
based on the classifications ( see Dove: Fig.6, [0076], “a context-determination module 602 can determine the context of an original message. As used herein, the context of an original message refers to any information that characterizes or categorizes the original message. For example the context-determination module 602 can determine that the original message conforms to a particular message type.”), identifying a plurality of respective handlers for the plurality of data points associated with the respective subject wherein at least one of the handlers is configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject (see Dove: Fig.6, [0081], “ the conversion module 608 can replace sensitive information with completely arbitrary information which has no relation to the original sensitive information. In other instances, the conversion module 608 can shift or otherwise vary the original sensitive information to produce the transformed message part. In other instances, the conversion module 608 can preserve higher-level properties of the original sensitive data, and so on. In one case, the suite 610 of data de-identifier modules can incorporate a pluggable approach that flexibly accommodates the introduction of new data de-identifier modules, including, optionally, commercially available data de-identifier modules produced by others. Some data de-identifier modules may themselves incorporate multiple component de-identifier modules for handling different data types or different data processing scenarios.”), 
wherein identifying the plurality of respective handlers for the plurality of data points associated with the respective subject includes identifying, for each given data point of the plurality of data points, the respective handler based on the modality of the given data point (see Dove: Fig.6, [0081], “A conversion module 608 can then convert each of the original message parts into respective transformed parts, assuming that the de-identification record does not already inform the conversion module 608 how this transformation is to be performed. The conversion module 608 performs this task by drawing on one or more data de-identifier modules in a suite 610 of data de-identifier modules.”)
processing each data point of the plurality of data points associated with the respective subject using the respective identified handler, thereby de-identifying the plurality of data points associated with the respective subject (see Dove: Fig.6, [0081], “a merge module 612 can assemble the transformed message parts produced by the conversion module 608 into a de-identified message. In one implementation, the merge module 612 assembles the transformed message parts in an order which matches the order of the counterpart original message parts in the original message.”)
	Because EL EMAM, Hill and Dove are in the same/similar field of endeavor of implementing  data de- identification, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of EL EMAM to include the method of identifying a plurality of respective handlers that are configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject and processing each data point of the plurality of data points associated with the respective subject using the respective identified handler as taught by Dove. After modification of EL EMAM, the data de-identification data set hierarchical taxonomy data structure configuration can also be incorporated to further de-identify data as taught by Dove . One would have been motivated to make such a combination in order to provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities (see Dove:[0001])
	
Regarding Claim 2, 
	EL EMAM, Hill and Dove teaches all the limitations of Claim 1. EL EMAM further teaches the method wherein the one or more subjects comprise one or more patients, and the one or more data sets associated with the one or more subjects include medical records associated with the one or more patients (see EL EMAM: Fig.10, [0080], “A source dataset 1002 is stored on computer readable storage memory which may reside locally or remotely from processing unit 1010. The dataset is processed by the computer 1010 to provide the optimal de-identification quasi-identifiers based in put provided identifying the level of k-anonymity and suppression suitable to the dataset. Generalization strategies and levels of suppression can also be provided through template files, user selection or input through interaction with the computer 1010, either directly through input devices such a keyboard/mouse or remotely through a connected computing network 1026.”)

Regarding Claim 3, 
	EL EMAM, Hill and Dove l teaches all the limitations of Claim 2. Dove further teaches the method wherein the multiple data types of the plurality of data points associated with each respective patient of the one or more patients include an external identification number associated with the respective patient and a physiological measurement of the respective patient (see Dove: Fig.2, [0055], “The original data 202 includes a first series of record fields 206 that provide personal information regarding a patient, such as the patient's ID number, the patient's name, the patient's address, and so on. The original data can also include a second series of record fields 208 that describe treatment received by the patient. It will be appreciated that the nature and organization of these information items are merely representative.)”
	One would have been motivated to combine EL EMAM, Hill and Dove before the effective filing date of the invention because it provides the benefit provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])
	

Regarding Claim 4, 
	EL EMAM, Hill and Dove teaches all the limitations of Claim 1. Dove further teaches the method wherein, wherein the plurality of data points associated with each respective subject are received from multiple different data sources, each data source storing a particular data type of the multiple data types (see Dove: Fig.1, [0037], “The sources which feed input data to the production environment 102 can include one or more external sources (114, 116, etc.). For example, in a healthcare-related domain, an external source may correspond to a partner lab or the like. That source can formulate messages which contain test results for use in the production environment 102.”)
	One would have been motivated to combine EL EMAM, Hill and Dove before the effective filing date of the invention because it provides the benefit provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])


Regarding Claim 6, 
	EL EMAM, Hill and Dove teaches all the limitations of Claim 1. Dove further teaches the method wherein a data type of the given data point is a date, and the respective handler is configured to apply a date shift to the given data point (see Dove: Fig.11, [0092], “operation of one type of possible data de-identifier module. For instance, this type of data de-identifier module can be applied to temporal information of any type (e.g., dates, times, etc.)”
	One would have been motivated to combine EL EMAM, Hill and Dove before the effective filing date of the invention because it provides the benefit provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])

Regarding Claim 7, 
	EL EMAM, Hill and Dove teaches all the limitations of Claim 1. Dove further teaches the method wherein a data type of the given data point is an external identifier that is usable to identify a subject of the one or more subjects, and the respective handler is configured to obfuscate or drop the external identifier (see Dove: Fig.1, [0051], “a data de-identifier module can completely obscure an original message part, replacing it with a transformed message part that has no relationship to the original message part. For example, suppose that an original message part conveys a social security number of a patient. A data de-identifier module can delete the social security number and replace it with a completely random number that has no relationship to the original social security number. In another case, a data de-identifier module can delete a patient's actual name and replace it with a fictitious name that has no relation to the original name.”)
	One would have been motivated to combine EL EMAM, Hill and Dove before the effective filing date of the invention because it provides the benefit provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])

Regarding Claim 8, 
	EL EMAM, Hill and Dove teaches all the limitations of Claim 1. Dove further teaches the method wherein a data type of the given data point is an internal identifier to which external access is limited, and the respective handler is configured to allow the internal identifier to pass through (see Dove: Fig.6, [0081], “the conversion module 608 performs this task by drawing on one or more data de-identifier modules in a suite 610 of data de-identifier modules. In some cases, a conversion module 608 can provide a transformation that simply passes an original message part through without modification”)
	One would have been motivated to combine EL EMAM, Hill and Dove before the effective filing date of the invention because it provides the benefit provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])
	

Regarding Claim 9, 
	EL EMAM, Hill and Dove teaches all the limitations of Claim 1. EL EMAM further teaches the method comprising generating a log to track the processing of each data point of the plurality of data points associated with the respective subject, wherein the log is usable to audit the centralized de-identification (see EL EMAM: Fig.5, [0071], “The de-identification system 100 can also include an auditing module 504. The auditing module 504 can verify that the transformation module 120 has adequately removed sensitive information from the original messages. To perform this function, the auditing module 504 can maintain and apply verification rules. The verification rules embody the criteria by which a proper de-identification of an original message is evaluated. Those criteria may reflect the demands of a particular client and a particular legal jurisdiction”)

Regarding independent Claim 10 and 19, 
	Claim 10 is directed to a non-transitory computer-readable medium claim and Claim 19 is directed to a System claim and both claims have similar/same claim limitations as Claim 1 and are rejected  are the same rationale. 

Regarding Claim 11-13 and 15-18, 
	Claims 11-13 and 15-18 are directed to a non-transitory computer-readable medium claim and the claims has similar/same claim limitations as Claims 2-4 and 6-9 respectively and are rejected  are the same rationale. 

Regarding Claim 20, 
	Claim 20 is directed to system claim and the claims has similar/same claim limitations as Claim 2 and is rejected  are the same rationale. 
	

Regarding Claim 21, 
	EL EMAM, Hill and Dove teaches all the limitations of Claim 1. Dove further teaches the method wherein the plurality of different levels of detail about the respective data type in a sub-taxonomy of modalities comprise an increasing level of detail with each additional level ( see Hill: Fig.6, [0076], “Tree 404 from an existing taxonomy forest 604 (FIG. 6) by walking the forest in the following example steps: (1) Add a node for its root. e.g., y.sub.1.epsilon.{natural food, industrial-food, . . . }. (2) Add a node for each set of children of the same generation e.g., y.sub.2.epsilon.{staple, snack, plants, . . . }. (3) Add a branch for each parallel subtree. i.e., y.sub.3.epsilon.{veggie, fruit, . . . } and y.sub.4.epsilon.{root,stem, . . . }(4) Repeat steps (2) and (3) until all states are added to the tree.”, i.e. each levels of information provide detail about the respective data type ) 
	One would have been motivated to combine EL EMAM, Hill and Dove before the effective filing date of the invention because it breaking down of dataset items to the simplest form enables users with easy and efficient way of adding , deleting or viewing all levels of data.
	 
Regarding Claim 22, 
	EL EMAM, Hill and Dove teaches all the limitations of Claim 21. Dove further teaches the method wherein terminal level in a sub-taxonomy of modalities comprises a plurality of classifications with an equal level of detail (see Hill: Fig.6, [0076], “Tree 404 from an existing taxonomy forest 604 (FIG. 6) by walking the forest in the following example steps: (1) Add a node for its root. e.g., y.sub.1.epsilon.{natural food, industrial-food, . . . }. (2) Add a node for each set of children of the same generation e.g., y.sub.2.epsilon.{staple, snack, plants, . . . }. (3) Add a branch for each parallel subtree. i.e., y.sub.3.epsilon.{veggie, fruit, . . . } and y.sub.4.epsilon.{root, stem, . . . }(4) Repeat steps (2) and (3) until all states are added to the tree.”, i.e. for example (staple and snack) are provided with equal level of detail.)
	One would have been motivated to combine EL EMAM, Hill and Dove before the effective filing date of the invention in order to  provide a data structure that is flexible and easily configurable.



Response to Amendment/Remarks

Claim Rejections - 35 U.S.C. § 103,
Applicant's prior art arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection presented above.
Although a new ground of rejection has been used to address additional limitations that have been added to Claims, a response is considered necessary for several of the applicant’s arguments since the references on record, El Emam in and Dove, will continue to be used to meet several of the claimed limitations.

Applicant’s prior art arguments see pages 7-10, filed on 12/27/2021, with respect to claims 1, 10, and 19 have been fully considered but they are not persuasive.

Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive. Specifically, the application asserts that the cited references of El Emam in and Dove teachings are not sufficient to render the claims prima facie obvious. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Further, the applicant asserts that the cited reference of El Emam fails to disclose “wherein the hierarchal taxonomy defines, for each respective data type of the multiple data types, a sub-taxonomy of modalities associated with the respective data type”.
Examiner respectfully disagrees. El Emam does teach a wherein the hierarchal taxonomy defines, for each respective data type of the multiple data types, a sub-taxonomy of modalities associated with the respective data type”. See reproduced figure 2 below and  [0040], stating “The possible generalizations that can be applied to the quasi-identifiers form a lattice 200. The example lattice provides three quasi-identifiers is shown in FIG. 2. The height of each row 210 of nodes is shown on the left-hand side, ranging from zero to 7 in this case. The arrows illustrate the possible generalization paths or generalization strategies that can be taken through the lattice. Each node in the lattice represents a possible instance of the data set. One of these nodes is the globally optimal solution and the objective.”). The examiner noted that claims are overly broad and under the BRI of hieratical taxonomy is can be interpreted to represent a classification of data into hierarchical groups to create structure, standardize terminology, and popularize a dataset within an organization. The claim does not state not explicitly state that the hierarchal taxonomy with a sub-taxonomy of modalities associated with the respective data type, where the sub-taxonomy of modalities defines increasing/decreasing levels of detail about the data type.
	
    PNG
    media_image1.png
    569
    689
    media_image1.png
    Greyscale
 
Further, the applicant asserts that the cited reference of Dove fails to disclose “based on the classifications, identif[ies] a plurality of respective handlers for the plurality of data points associated with the respective subject, wherein at least one of the handlers is configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject”.
Examiner respectfully disagrees. Dove does teach “based on the classifications, identif[ies] a plurality of respective handlers for the plurality of data points associated with the respective subject, wherein at least one of the handlers is configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject”.  See reproduced Figure 6 below and [0076], stating “a context-determination module 602 can determine the context of an original message. As used herein, the context of an original message refers to any information that characterizes or categorizes the original message. For example, the context-determination module 602 can determine that the original message conforms to a particular message type.”) and [0081] stating conversion module 608 replace sensitive information with completely arbitrary information which has no relation to the original sensitive information. In other instances, the conversion module 608 can shift or otherwise vary the original sensitive information to produce the transformed message part. In other instances, the conversion module 608 can preserve higher-level properties of the original sensitive data, and so on. In one case, the suite 610 of data de-identifier modules can incorporate a pluggable approach that flexibly accommodates the introduction of new data de-identifier modules, including, optionally, commercially available data de-identifier modules produced by others. Some data de-identifier modules may themselves incorporate multiple component de-identifier modules for handling different data types or different data processing scenarios.

    PNG
    media_image2.png
    849
    623
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art to modify the system, method and medium of EL EMAM to include the method of identifying a plurality of respective handlers that are configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject and processing each data point of the plurality of data points associated with the respective subject using the respective identified handler as taught by Dove. After modification of EL EMAM, the data de-identification data set hierarchical taxonomy data structure configuration can also be incorporated to further de-identify data as taught by Dove . One would have been motivated to make such a combination in order to provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])
With regard to the newly amended claim the examiner notes that the amended claim limitation was previously addressed in claim 5 and 14 and claim5 and 14 were cancelled  and incorporated the independent claim and that the cited art sufficiently teaches the limitations. See the complete office action above for further detail. 
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1-4 ,6-13 and 15-20.

Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177